       Case 6:20-mj-00692-MJP Document 1-1 Filed 08/06/20 Page 1 of 7




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORI(



UNITED STATES OF AMERICA

-v-
                                                                        20-MJ-0692
CHRISTOPHER TINDAL,

                              Defendant.



State of NewYork      )
County of Monroe      ) ss:
City of Rochester     )


              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


STACEY L. HULL, being duly sworn, deposes and says:

       1.     I am a Special Agent ("SA") with the United States Department of Justice,

Bureau of Alcohol, Tobacco, Firearms, & Explosives ("ATP"), and I am assigned to the

Rochester, NewYark Field Office. Accordingly, I am the kind of Special Agent delineated in

Title 18, United States Code, Section 3051.


       2.     I am a graduate of the Criminal Investigator School and the ATF National

Academy, both located at the Federal Law Enforcement Training Center in Glynco, Georgia.

I have been employed as an ATP Special Agent for approximately four years. As part of my

professional experience, I have participated in state and federal investigations involving the

illegal possession of firearms, narcotics, and violations of federal laws to include Titles 18

and 26, United States Code and am familiar with various federal arson laws . Previously, I


                                              1
Case 6:20-mj-00692-MJP Document 1-1 Filed 08/06/20 Page 2 of 7
Case 6:20-mj-00692-MJP Document 1-1 Filed 08/06/20 Page 3 of 7
Case 6:20-mj-00692-MJP Document 1-1 Filed 08/06/20 Page 4 of 7
Case 6:20-mj-00692-MJP Document 1-1 Filed 08/06/20 Page 5 of 7
Case 6:20-mj-00692-MJP Document 1-1 Filed 08/06/20 Page 6 of 7
      Case 6:20-mj-00692-MJP Document 1-1 Filed 08/06/20 Page 7 of 7




6th
